Title: To Thomas Jefferson from Thomas Pinckney, 11 May 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



My Dear Sir
Great Cumberland Place London 11 May 1793

Mr. Harriott is so obliging as to take charge of your news papers up to the present date—with these I inclose a copy of the instructions given to the commanders of Vessels carrying letters of Marque, on which it will be necessary for our Merchants to observe that the property of all  persons resident in the Dominions of France is liable to capture and the decisions of the British Courts of Admiralty last war established that if a partner of any mercantile house is a resident in France his proportion of any property belonging to the house which may be captured is liable to condemnation.
On the subject of impressments I am referred till the arrival of answers to enquiries directed to be made by Mr. Bond for the conclusion of permanent regulations: in the mean [time] impressment has not fallen so heavy on our trade as on former occasions, the masters of some of our Vessels have informed me that they had not been boarded by any press gang during their stay here and I inclose a copy from a mercantile house at Leith which shews that though some irregularities have taken place it has not met with the countenance of Government. I am informed by Mr. Van staphorst that he has two large packets of news papers for me from America but does not know how to forward them as they are too bulky for the post. I shall esteem it a favor if you will in future direct my papers to be sent to the Consul at either of the Ports of this kingdom with directions to forward them immediately by the mail coach which is an expeditious and not expensive mode of conveyance. I have the honor to be with sincere respect My dear Sir Your most faithful and obedient Servant

Thomas Pinckney

